Citation Nr: 1227795	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to September 9, 2009, and entitlement to a rating in excess of 40 percent for lumbosacral strain from September 9, 2009.

2.  Entitlement to an effective date prior to August 30, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from October 1982 to December 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to an effective date prior to August 30, 2006, for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 21, 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that withdrawal of appeal of the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain prior to September 9, 2009, and entitlement to a rating in excess of 40 percent for lumbosacral strain from September 9, 2009 is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain prior to September 9, 2009, and entitlement to a rating in excess of 40 percent for lumbosacral strain from September 9, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in June 2012, indicated a desire to withdraw the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain prior to September 9, 2009, and entitlement to a rating in excess of 40 percent for lumbosacral strain from September 9, 2009.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to the lumbosacral strain rating issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain prior to September 9, 2009, and entitlement to a rating in excess of 40 percent for lumbosacral strain from September 9, 2009 is dismissed.


REMAND

The Veteran asserts that she is entitled to an effective date prior to August 30, 2006, for the grant of service connection for PTSD.

A May 2007 rating decision granted service connection for PTSD with Depression, and assigned a 30 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  An August 2008 RO decision assigned a date of August 30, 2006, for the grant of service connection for PTSD with Depression.

It appears that the Veteran's service connected psychiatric disability includes both PTSD and Depression.  A diagnostic code pertaining to depression, however, is not noted in the May 2007 and August 2008 rating decisions.  In an April 2010 supplemental statement of the case the RO discussed the procedural history of the Veteran's claim of service connection for depression, apparently in an effort to address the Veteran's assertions that her various service connection claims should have been considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board finds that the AOJ should explicitly state whether the Veteran has been granted service connection for depression.  If the Veteran has been granted service connection for depression, the AOJ should review the Veteran's earlier effective date claim in light of a July 1999 statement of the case.  In this regard, it appears that the July 1999 statement of the case, while listing an issue of new and material evidence to reopen a claim for depression, failed to adjudicate the Veteran's depression claim at that time.  The Board notes that the Veteran submitted a claim for service connection for depression in March 1998 and that claim served as the basis for the September 1998 rating decision that resulted in the July 1999 statement of the case.

If the AOJ determines that the Veteran is not service connected for depression, the AOJ should issue a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  In this regard, the Board observes that the Veteran's claim of service connection for depression was previously denied in a January 1989 rating decision.

The Board further observes that in a December 1998 statement the Veteran raised the issue of entitlement to service connection for PTSD.  The Board notes that this document, as well as a March 1998 VA treatment record noting a diagnosis of PTSD, has not been mentioned in the AOJ's discussion of the Veteran's PTSD earlier effective date claim.  Upon remand the AOJ must include a discussion of these documents when readjudicating the Veteran's PTSD earlier effective date claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should state whether the Veteran has been granted service connection for depression.  If the Veteran has been granted service connection for depression, the AOJ should assign a rating as well as an effective date for the grant of the service connection for depression.  

If the AOJ determines that the Veteran has not been granted service connection for depression, the AOJ should issue a statement of the case (arising from a September 1998 rating decision) as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  Only if the Veteran perfects an appeal as to the depression issue should that issue be certified to the Board.

2.  The AOJ should then readjudicate the issue of entitlement to an effective date prior to August 30, 2006, for the grant of service connection for PTSD.  In doing so, the AOJ must specifically discuss the March 1998 VA treatment record noting a diagnosis of PTSD and also must discuss the Veteran's December 1998 claim referencing PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative, if any, should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


